Title: [To Thomas Jefferson from George Muter, with Reply, 10 February 1781]
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


[Richmond, 10 Feb. 1781. War Office Journal (Vi) contains the following entries under this date: “Letter, to the Governor inclosing a list of some men that Mr. Ford has engaged that are now down with the Militia, whom he wishes to have Authority to send for.”
Answer to the above:
“In Council February 10th. 1781. The Executive never had an Idea of withdrawing workmen from the Militia in service to do these works, nor can consent to do it.” Muter’s letter and enclosure not located; no other text of TJ’s reply found.]
